       Case 2:18-cv-04241-DJH Document 65 Filed 06/11/19 Page 1 of 3


 1   Thomas H. Geoghegan (pro hac vice)
     tgeoghegan@dsgchicago.com
 2   Michael P. Persoon (pro hac vice)
 3   mpersoon@dsgchicago.com
     Despres, Schwartz & Geoghegan, Ltd.
 4   77 West Washington Street, Suite 711
     Chicago, Illinois 60602
 5
     Tel. (312) 372-2511
 6   Fax. (312) 372-3791
     admin@dsgchicago.com
 7
 8   Michael Kielsky
     MK@UdallShumway.com
 9   Udall Shumway
10   1138 North Alma School Rd, Suite 101
     Mesa, Arizona 85201
11   Tel. (480) 461-5300
     Bar No. 021864
12
13   Attorneys for Plaintiffs.

14                               UNITED STATES DISTRICT COURT
15                                FOR THE DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
16
     William Price Tedards, Jr.; Monica Wnuk;
17
     Barry Hess; Lawrence Lilien; and Ross           No. 2:18-cv-4241-PHX-DJH
18   Trumble,
                                                     Hon. Diane J. Humetewa
19                                  Plaintiffs,
20
             v.
                                                     PLAINTIFFS' MOTION FOR
21   Doug Ducey, Governor of Arizona, in his         STATUS CONFERENCE
     official capacity, and Martha McSally,
22
     Senator of Arizona, in her official capacity,
23
                                    Defendants.
24
25
26
27
28
       Case 2:18-cv-04241-DJH Document 65 Filed 06/11/19 Page 2 of 3


 1          Plaintiffs, by their undersigned counsel, respectfully move for a status conference
 2   to discuss the disposition of their renewed motion for a preliminary injunction, Docket
 3
     #14. Because the motion is seeking time-sensitive relief, and every day that passes
 4
     without that relief compounds the irreparable harm being done, such a status hearing may
 5
 6   be appropriate.
 7          As this Court is aware, this lawsuit was filed, with an initial motion for a
 8
     preliminary injunction, on November 29, 2018. Plaintiffs filed a renewed motion for
 9
     preliminary injunction on December 28, 2018, and the motion was fully briefed on
10
11   January 18, 2019. The case has been under advisement since combined oral arguments on
12   April 12, 2019
13
                   In a case like this, involving a representative of the people of Arizona and a
14
     breach of the Constitution, there is even greater urgency, especially when one party or
15
16   other may file an appeal. A year ago, in a case raising a virtually identical challenge to
17   the use of temporary appointments to fill a Senate vacancy, the U.S. Court of Appeals for
18
     the Ninth Circuit stated that these cases would receive expedited consideration. In
19
     Hamamoto v. Ige, 881 F.3d 719 (9th Cir 2018) this Circuit states at page 723:"[A] suit
20
21   challenging the appointment of a United States senator raises questions of national
22   importance, and the judicial system has evolved procedures for expediting review of
23
     time-sensitive controversies..."
24
            The Ninth Circuit then notes that a preliminary injunction motion brought
25
26   regarding the method of balloting in a statewide California election was considered and
27
28
       Case 2:18-cv-04241-DJH Document 65 Filed 06/11/19 Page 3 of 3


 1   ruled upon by the district court, reversed by an appellate panel, and then affirmed by an
 2   en banc panel, all within 47 days of the plaintiffs filing suit. Id
 3
            Plaintiffs recognize that this case raised important issues and deserves the careful
 4
     consideration of this Court. Plaintiffs respectfully request a status conference to discuss
 5
     this matter only if this Court deems it appropriate.
 6
 7
     Respectfully Submitted,
 8
     Dated: June 11, 2019                                      By: /s/ Michael P. Persoon
 9
                                                                One of Plaintiffs’ Attorneys
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
